OGUNDIPE V. CAMPBELL FLORAL



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO.  2-03-327-CV





JOSHUA OGUNDIPE	APPELLANT



V.



CAMPBELL FLORAL SERVICES, INC.	APPELLEE



------------



FROM COUNTY COURT AT LAW NO. 3 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Joshua Ogundipe is attempting to appeal from the trial court’s partial summary judgment in favor of appellee Campbell Floral Services, Inc.  We dismiss the appeal for want of jurisdiction.

On November 19, 2003, we notified appellant, in accordance with rule 42.3, of our concern that we lack jurisdiction over this appeal because the trial court’s order does not dispose of all parties in the case, namely W&A Cargo/Nathan White, John Eubanks, and Gary Daniels.  As a result, there is no final judgment.  
See 
Tex. R. App. P.
 42.3; 
Lehmann v. Har-Con Corp., 
39 S.W.3d 191, 192-93 (Tex. 2001)
.  We also informed appellant that the appeal would be dismissed for want of jurisdiction unless appellant or any party desiring to continue the appeal filed with the court within ten days a response showing grounds for continuing the appeal.  Appellant’s response wrongly asserts that the summary judgment in favor of Campbell Floral Services is final as to that party only. 

Because there is no final judgment or appealable interlocutory order, we dismiss the appeal for want of jurisdiction.  
See 
Tex. R. App. P.
 42.3(a), 43.2(f).



PER CURIAM



PANEL D:	GARDNER, J.; CAYCE, C.J.; and WALKER, J.



DELIVERED:  December 31, 2003

FOOTNOTES
1:See 
Tex. R. App. P. 
47.4.